Citation Nr: 1501814	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or housebound.  

2.  Entitlement to an effective date prior to April 22, 2011 for the grant of service connection for scars, to include the issue of whether a clear and unmistakable error (CUE) was made in a September 1990 rating decision.  


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin and St. Louis, Missouri.  The Board notes that jurisdiction currently resides with the RO in Little Rock, Arkansas.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was initially scheduled for a videoconference hearing in June 2014, but he canceled the request in advance of the hearing.  In September 2014, the Veteran's representative informed the Board that he once again desired a videoconference hearing.  As such, one should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in the order that the request was received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




